Exhibit 45
                                                              THOMAS J. DART
                                                            SHERIFF QF CQQK COUNTY
                                                               RICHARD J. DALEY CENTER
                                                           S0 WASHINGTON STREET SUITE 704
                                                               CHICAGO, ILLINOIS 60602


                                                                                                                       October 26, 2017
To:

From:      Brad Curry
           Chief Operating Officer

Subject: Public Indecency

As you may know, the frequency of these types of incidents is growing typically by individuals who are not repeat
offenders. They occur      in   almost any area of the jail, as well as the various courthouses they attend. Since January 2017,
our CIID Police unit have charged 217 offenders for public indecency that occurred                 in   a courthouse or a correctional
facility (see Attachment f). Please be aware that 147 victims were our court/correctional sworn staff members and 24
victims were staff members (public defenders) from your office.


Your staff members and our staff members have often been victims of these acts. As advocates, your staff members can
play a meaningful role by counseling their clients on the ramifications of these acts. The acts are creating new cases for
clients and often can get       in   the way of the best resolution of substantive cases.


The Cook County Sherift"s Office has identified several resolutions to help reduce these types of incidents from
0 CCLI ITIn g:
             Pull the research report on rnasturbators
             Set-up a schedule of exempt staff members
             What are they receiving for disciplinary
             Re-introduce legislative
             Send a letter to the Public Defender's Office, the assigned Public Defender, and the assigned Judge of the
             offense that occurred
             Identify the P status of the offender
             Keep them on the bridge
             Where do they come from         in jail

             Identify these individuals using a Restricted Movement List
             Escort all inmates to the CCB bullpen handcuffed behind the back and advise ali defendants that this type of
             behavior will not be tolerated.      If   an incident does occur they will remain handcuffed behind the back while
             ensuring that Jail and Lockup Standards Section 720.60 is followed.


Jail and Lockup Standards Section 720.60: Supervision — A visual check by persona/inspections of each person confined shall be
conducted, not 'Including observation by a monitoring devi'ce, at least once every 30 minutes, unless continuous aud'lo and visual checks
conducted with a monitoring device has been approved as a variancein accordance with section 720.50(h) or theindividual has been
restrained. Persons restrained shall be checked at least every f 5 minutes.


Please help be a part of the solution to stop this reprehensible behavior as well as assist                in   making the jail and
courthouses a safer place for many of your clients.
                                                                                      Sincerely,


                                                                                      Brad Curry, Chief Operating Officer


                                                                                                                             CCSO Howard 0329174
